[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM RE: MOTION TO DISMISS
The defendant's motion to dismiss is denied for two reasons.
Ronald Salvatore was a person upon whom service could be made under General Statutes § 52-57 (c). His position, rank, duties and responsibilities, as shown by his deposition testimony of July 23, 2001, show that one can be reasonably certain that the defendant corporation would be apprized of service made upon him. See Reed v. Ibsen Bros.,Inc., 36 Conn. Super. Ct. 160, 161 (1974). When Deputy Sheriff George J. Dirgo left a true and attested copy of the original writ, summons, and complaint in Ron Salvatore's hands on November 19, 1999, the deputy sheriff properly served the defendant corporation. While Sheriff Dirgo's service appears to come within the provisions of General Statutes §52-593a, the timeliness of the service is not an issue that is presently before the court.
Sheriff Walter Kupchunos served the defendant corporation's agent for service of process on November 22 1999. Whether Sheriff Kupchunos' service comes within the provisions of General Statutes § 52-593a is not issue that is presently before this court.
THIM, J.